Mikoll, J. P.
Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered January 28, 1992, convicting defendant upon his plea of guilty of the crime of sodomy in the first degree.
Defendant appeals his plea of guilty to sodomy in the first degree, a class B violent felony, for which he was sentenced to an indeterminate prison term of 5 to 15 years. The charges against defendant stem from his sexual abuse of his daughter, then under 11 years of age.
Defendant contends that his plea allocution was insufficient and should have been rejected by County Court. Defendant initially denied the charge but subsequently admitted it and pleaded guilty. Defendant has failed to challenge the sufficiency of his plea under either CPL 440.10 or CPL 220.60 (3). We are thus precluded from reviewing his claim as a matter of law (see, People v Lopez, 71 NY2d 662; People v Creech, 183 AD2d 1079).
We decline, as well, to address defendant’s contention of ineffective assistance of counsel. The record is bereft of any facts sufficient to support the allegation. Such contention should have been pursued by way of a CPL 440.10 motion particularly where, as here, allegations of coercion rest on matters outside the record (see, People v Love, 57 NY2d 998; People v Cogswell, 127 AD2d 871). Defendant, in fact, confirmed that his plea was voluntary and that he was satisfied with his counsel during allocution.
Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.